Alice Robie Resnick, J.,
dissenting. I must respectfully dissent due to the explicit language of R.C. 1317.16(B)'. That statute provides in part: “* * * At least ten days prior to sale the secured party shall send notification of the time and place of such sale and of the minimum price for which such collateral will be sold, together with a statement that the debtor may be held liable for any deficiency resulting from such sale, by certified mail, return receipt requested, to the debtor at his last address known to the secured party, and to any persons known by the secured party to have an interest in the collateral. * * *” (Emphasis added.)
As correctly pointed out by the majority opinion, R.C. 1317.16(B) does not require “that notice of sale be sent using any other or further method.” The operative words focused upon by my fellow justices appear to be “shall send” and “by certified mail.” However, the majority seems to have overlooked the language emphasized above: “return receipt requested.” The importance of this additional phraseology employed by the General Assembly is exemplified in the factual setting of the case before us.
On November 23, 1984, Dasie Potts’ automobile was repossessed as the result of a replevin action. On November 29, Ford Motor sent Potts a notice of public sale, which, as noted by the majority, contained the requisite information pursuant to the Ohio Revised Code. On December 19, the automobile was sold at a public auction. On or about December 24, five days after the sale of the car, the post office returned the notice to Ford Motor as unclaimed.2 Therefore, it is quite clear from the record that Ford Motor sold the repossessed vehicle without any knowledge as to whether the public-sale notice was delivered to Dasie Potts at her last known address.
The holding pronounced by the majority that the statute does not “require the secured party to delay its sale until return of the certified mail receipt” evades the precise wording of the statute. If the General Assembly had intended that all a creditor need do is send notice by certified mail, the additional language “return receipt requested” would have been unnecessary.3 A close reading of R.C. 1317.16 (B) leads to the conclusion that a secured party should not schedule a sale until it receives the return receipt from the postal authorities. This conclusion is consistent with prior Ohio case law holding that actual notice to the debtor is not required. See BancOhio Natl. Bank v. Freeland (1984), 13 Ohio App. 3d 245, 247, 13 OBR 298, 300, 468 N.E. 2d 941, 944. The statute clearly does not require that a debtor *105actually receive notice of sale, but the wording of the statute intimates more is required of a creditor than merely sending notice and conducting a sale. Therefore, I find that by conducting a sale prior to receiving the return receipt, Ford Motor has not complied with the notice requirements of R.C. 1317.16. For these reasons I respectfully dissent.

 There is no evidence in the record as to why the notice was unclaimed. However, the record does disclose that at this time, Dasie Potts was seventy-eight years old and in poor health.


 The majority claims that “it can credibly be asserted that [Dasie] Potts, who had herself voluntarily turned the car over to Ford Motor to sell, had constructive notice of the sale.” The statute makes no mention of “constructive notice.” By establishing a certified mail scheme, the General Assembly has sought to provide Ohio consumers with a safeguard mechanism so that they may be better able to protect their interests in personal property. In doing so, the General Assembly clearly sought to avoid the anomalous and harsh results that accompanies a “constructive” theory of notice. By alluding to the notion that constructive notice may be sufficient, this court undermines the protections afforded Ohio consumers by the General Assembly.